Exhibit 10.1
DIRECTOR INDEMNIFICATION AGREEMENT
     This Director Indemnification Agreement, dated as of _________, 20___ (this
“Agreement”), is made by and between Developers Diversified Realty Corporation,
an Ohio corporation (the “Company”), and _______________ (“Indemnitee”).
RECITALS:
     A. Section 1701.59 of the ORC provides that the business and affairs of a
corporation shall be managed by or under the direction of its board of
directors.
     B. By virtue of the managerial prerogatives vested in the directors of an
Ohio corporation, directors act as fiduciaries of the corporation and its
shareholders.
     C. Thus, it is critically important to the Company and its shareholders
that the Company be able to attract and retain the most capable persons
reasonably available to serve as directors of the Company.
     D. In recognition of the need for corporations to be able to induce capable
and responsible persons to accept positions in corporate management, Ohio law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.
     E. Indemnification by a corporation serves the dual policies of
(1) allowing corporate officials to resist unjustified lawsuits, secure in the
knowledge that, if vindicated, the corporation will bear the expense of
litigation and (2) encouraging capable women and men to serve as corporate
directors and officers, secure in the knowledge that the corporation will absorb
the costs of defending their honesty and integrity.
     F. Lawsuits challenging the judgment and actions of directors of
corporations are frequent, and the high costs of defending those lawsuits, and
the related threat to directors’ personal assets have made individuals less
willing to undertake the responsibilities imposed on corporate directors.
     G. Recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have imposed
additional disclosure and corporate governance obligations on directors of
public companies and have exposed such directors to new and substantially
broadened civil liabilities.
     H. These legislative and regulatory initiatives have also exposed directors
of public companies to a significantly greater risk of criminal proceedings,
with attendant defense costs and potential criminal fines and penalties.
     I. Under Ohio law, a director’s right to be reimbursed for the costs of
defense of criminal actions does not depend upon the merits of the claims
asserted against the director and

 



--------------------------------------------------------------------------------



 



indemnification of the director against criminal fines is permitted if the
director satisfies the applicable standard of conduct.
     J. Indemnitee is a director of the Company and Indemnitee’s willingness to
serve in such capacity is predicated, in substantial part, upon the Company’s
willingness to indemnify Indemnitee in accordance with the principles reflected
above, to the fullest extent permitted by the laws of the state of Ohio, and
upon the other undertakings set forth in this Agreement.
     K. Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to any provisions
relating to indemnification included in the Constituent Documents, any change in
the composition of the Board or any change-in-control or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses to
Indemnitee as set forth in this Agreement and for the continued coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.
     L. In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
     NOW, THEREFORE, the parties hereby agree as follows:
     1. Certain Definitions. In addition to terms defined elsewhere herein,
including Section 22, the following terms have the following meanings when used
in this Agreement:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Change in Control” means the occurrence of any of the following:
               (i) the Board or shareholders of the Company approve a
consolidation or merger in which the Company is not the surviving corporation,
the sale of substantially all of the assets of the Company, or the liquidation
or dissolution of the Company;
               (ii) any person or other entity (other than the Company or a
Subsidiary or any Company employee benefit plan (including any trustee of any
such plan acting in its capacity as trustee)) purchases any Shares (or
securities convertible into Shares) pursuant to a tender or exchange offer
without the prior consent of the Board, or becomes the beneficial owner of
securities of the Company representing 20% or more of the voting power of the
Company’s outstanding securities without the prior consent of the Board;

2



--------------------------------------------------------------------------------



 



               (iii) during any two-year period, individuals who at the
beginning of such period constitute the entire Board cease to constitute a
majority of the Board, unless the election or the nomination for election of
each new director is approved by at least two-thirds of the directors then still
in office who were directors at the beginning of that period; or
               (iv) a record date is established for determining shareholders of
the Company entitled to vote upon (A) a merger or consolidation of the Company
with another real estate investment trust, partnership, corporation or other
entity in which the Company is not the surviving or continuing entity or in
which all or a substantial part of the outstanding shares are to be converted
into or exchanged for cash, securities or other property, (B) a sale or other
disposition of all or substantially all of the assets of the Company or (C) the
dissolution of the Company.
           (c) “Claim” means (i) any threatened, asserted, pending or completed
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; and (ii) any threatened, pending or completed
inquiry or investigation, whether made, instituted or conducted by the Company
or any other person, including any federal, state or other governmental entity,
that Indemnitee determines might lead to the institution of any such claim,
demand, action, suit or proceeding.
          (d) “Constituent Documents” means the Company’s articles of
incorporation and code of regulations.
          (e) “Controlled Affiliate” means any corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, that is directly or indirectly controlled by the
Company. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting securities, through other voting rights, by contract or otherwise;
provided that direct or indirect beneficial ownership of capital stock or other
interests in an entity or enterprise entitling the holder to cast 20% or more of
the total number of votes generally entitled to be cast in the election of
directors (or persons performing comparable functions) of such entity or
enterprise shall be deemed to constitute “control” for purposes of this
definition.
          (f) “Disinterested Director” means a director of the Company who is
not and was not a party to or threatened with the Claim in respect of which
indemnification is sought by Indemnitee.
          (g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (h) “Expenses” means attorneys’ and experts’ fees and expenses and all
other costs and expenses paid or payable in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim.

3



--------------------------------------------------------------------------------



 



          (i) “Incumbent Directors” means the individuals who, as of the date
hereof, are directors of the Company and any individual becoming a director
subsequent to the date hereof whose election, nomination for election by the
Company’s shareholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.
          (j) “Indemnifiable Claim” means any Claim based upon, arising out of
or resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, member, manager, trustee or agent, (ii) any actual, alleged
or suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status. In addition to
any service at the actual request of the Company, for purposes of this
Agreement, Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, trustee or agent of such
entity or enterprise and (i) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (ii) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled Affiliate, or (iii) the Company or
a Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.
          (k) “Indemnifiable Losses” means any and all Losses relating to,
arising out of or resulting from any Indemnifiable Claim.
          (l) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company (or any
subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of

4



--------------------------------------------------------------------------------



 



professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
          (m) “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
in settlement, including all interest, assessments and other charges paid or
payable in connection with or in respect of any of the foregoing.
          (n) “Notification Date” means the date of receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim or portion thereof to which such
Indemnifiable Losses are related, out of which such Indemnifiable Losses arose
or from which such Indemnifiable Losses resulted.
          (o) “ORC” means the Ohio Revised Code.
          (p) “Other Indemnity Provisions” means, collectively, (i) the
Constituent Documents, (ii) the substantive laws of Ohio, and (iii) any other
contract to which both Indemnitee and the Company (or a Subsidiary of the
Company) are a party.
          (q) “Shares” means the Common Shares, par value $0.10 per share, of
the Company.
          (r) “Standard of Conduct Determination” means a determination of
whether Indemnitee has satisfied any applicable standard of conduct under Ohio
law that is a legally required condition precedent to indemnification of
Indemnitee under this Agreement against Indemnifiable Losses relating to,
arising out of or resulting from an Indemnifiable Claim.
          (s) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in that chain.
          (t) “Undertaking” means a sworn request for advancement of Expenses
substantially in the form of Exhibit A attached hereto, with the blanks therein
appropriately completed and the proper selection made for the execution of
Part A and Part B therein as set forth in Section 3(b).
     2. Indemnification Obligation. Subject to Section 7, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
or required by the laws of the State of Ohio in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that, except as provided in Section 4
and Section 21, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Claim (i) initiated by Indemnitee against
the Company or any director or officer of the Company unless the Company has
joined in or consented to the initiation of such Claim or (ii) in which judgment
is rendered against Indemnitee for an accounting of profits made from the
purchase or sale of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act.

5



--------------------------------------------------------------------------------



 



     3. Advancement of Expenses Incurred with Respect to Indemnifiable Claims.
          (a) Indemnitee shall have the right to advancement by the Company
prior to the final disposition of any Indemnifiable Claim of any and all
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
paid or incurred by Indemnitee or which Indemnitee determines are reasonably
likely to be paid or incurred by Indemnitee. Subject to Section 3(b),
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct. Without limiting the generality or effect of the foregoing,
within five business days after any request by Indemnitee, the Company shall, in
accordance with such request (but without duplication), (i) pay such Expenses on
behalf of Indemnitee, (ii) advance to Indemnitee funds in an amount sufficient
to pay such Expenses, or (iii) reimburse Indemnitee for such Expenses; provided
that Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim. For purposes of this Section 3, the determination of when a
“final disposition” of any Indemnifiable Claim will be deemed to occur or have
occurred shall be made by the person or entity that has or will make any
required Standard of Conduct Determination with respect to such Indemnifiable
Claim pursuant to Section 7(b) or Section 7(c).
          (b) For purposes of obtaining payments of Expenses in advance of final
disposition of any Indemnifiable Claim, Indemnitee shall submit to the Company
an Undertaking averring that Indemnitee has reasonably incurred or will
reasonably incur actual Expenses in defending an Indemnifiable Claim. The
Undertaking need not be secured and the Company must accept the Undertaking
without reference to Indemnitee’s ability to repay the Expenses. Unless at the
time of Indemnitee’s act or omission at issue, the Constituent Documents
prohibit such advances by specific reference to ORC Section l701.13(E)(5)(a) or
unless the only liability asserted against Indemnitee in the subject action,
suit or proceeding is pursuant to ORC Section 1701.95, Indemnitee shall be
eligible to execute Part A of the Undertaking by which Indemnitee undertakes to:
(i) repay such amount if it is proved by clear and convincing evidence in a
court of competent jurisdiction that Indemnitee’s action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company; and (ii) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim. In all cases, Indemnitee shall be eligible to execute
Part B of the Undertaking by which Indemnitee undertakes to repay such amount if
it ultimately is determined that Indemnitee is not entitled to be indemnified by
the Company under this Agreement or otherwise. In the event that Indemnitee is
eligible to and does execute both Part A and Part B of the Undertaking, the
Expenses which are paid by the Company pursuant thereto shall be required to be
repaid by Indemnitee only if Indemnitee is required to do so under the terms of
both Part A and Part B of the Undertaking. In no event shall Indemnitee’s right
to the payment, advancement or reimbursement of Expenses pursuant to this
Section 3 be conditioned upon any undertaking that is less favorable to
Indemnitee than, or that is in addition to, the undertakings set forth in
Exhibit A.
     4. Indemnification for Expenses Incurred with Respect to Certain Claims
Made by Indemnitee. Without limiting the generality or effect of the foregoing,
the Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse

6



--------------------------------------------------------------------------------



 



Indemnitee for, or advance to Indemnitee, within five business days of such
request, any and all Expenses paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee for
(a) indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless in each case
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be; provided, however, that Indemnitee shall return, without interest, any such
advance of Expenses (or portion thereof) which remains unspent at the final
disposition of the Claim to which the advance related.
     5. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Indemnifiable
Loss, but not for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
     6. Procedure for Notification. To obtain indemnification under this
Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee
shall submit to the Company a written request, including a brief description
(based upon information then available to Indemnitee) of such Indemnifiable
Claim or Indemnifiable Loss. If, at the time of the receipt of such request, the
Company has directors’ and officers’ liability insurance in effect under which
coverage for such Indemnifiable Claim or Indemnifiable Loss is potentially
available, the Company shall give prompt written notice of such Indemnifiable
Claim or Indemnifiable Loss to the applicable insurers in accordance with the
procedures set forth in the applicable policies. The Company shall provide to
Indemnitee a copy of such notice delivered to the applicable insurers, and
copies of all subsequent correspondence between the Company and such insurers
regarding the Indemnifiable Claim or Indemnifiable Loss, in each case
substantially concurrently with the delivery or receipt thereof by the Company.
The failure by Indemnitee to timely notify the Company of any Indemnifiable
Claim or Indemnifiable Loss shall not relieve the Company from any liability
hereunder unless, and only to the extent that, the Company did not otherwise
learn of such Indemnifiable Claim or Indemnifiable Loss and such failure results
in forfeiture by the Company of substantial defenses, rights or insurance
coverage.
     7. Determination of Right to Indemnification.
          (a) Circumstances in Which No Standard of Conduct Determination is
Required. To the extent that Indemnitee shall have been successful on the merits
or otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination shall be required.
          (b) Standard of Conduct Determination Prior to a Change in Control. To
the extent that (i) the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of and (ii) a Change
in Control shall not have occurred, or a Change

7



--------------------------------------------------------------------------------



 



in Control shall have occurred but Indemnitee shall have requested that the
Standard of Conduct Determination be made pursuant to this Section 7(b), any
Standard of Conduct Determination shall be made (A) by a majority vote of a
quorum consisting of the Disinterested Directors, (B) if the Disinterested
Directors so direct, by a majority vote of a committee of Disinterested
Directors designated by a majority vote of all Disinterested Directors, or
(C) if such quorum of Disinterested Directors is not available or if a majority
of such a quorum so directs, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee.
          (c) Standard of Conduct Determination Following a Change in Control.
To the extent that (i) the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of and (ii) a Change
in Control shall have occurred and Indemnitee shall not have requested that the
Standard of Conduct Determination be made pursuant to Section 7(b), the Standard
of Conduct Determination shall be made by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
          (d) Cooperation by Indemnitee. Indemnitee will cooperate with the
person or persons making such Standard of Conduct Determination pursuant to
Section 7(b) or Section 7(c), including providing to such person or persons,
upon reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Standard of Conduct
Determination. The Company shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all costs and
expenses (including attorneys’ and experts’ fees and expenses) incurred by
Indemnitee in so cooperating with the person or persons making such Standard of
Conduct Determination.
          (e) Timing of Standard of Conduct Determination. The Company shall use
its reasonable best efforts to cause any Standard of Conduct Determination
required under Section 7(b) or Section 7(c) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under
Section 7(b) or Section 7(c) to make the Standard of Conduct Determination shall
not have made a determination within 30 days after the later of (A) the
Notification Date and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, that is permitted under the
provisions of Section 7(g) to make such determination and (ii) Indemnitee shall
have fulfilled his/her obligations set forth in the first sentence of
Section 7(d), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such Standard of Conduct Determination in good faith requires such
additional time for the obtaining or evaluation or documentation and/or
information relating thereto.
          (f) Timing of Payment. If (i) Indemnitee shall be entitled to
indemnification hereunder against any Indemnifiable Losses pursuant to
Section 7(a), (ii) no determination of whether Indemnitee has satisfied any
applicable standard of conduct under Ohio law is a legally required condition
precedent to indemnification of Indemnitee hereunder against any Indemnifiable
Losses, or (iii) Indemnitee has been determined or deemed pursuant to Section

8



--------------------------------------------------------------------------------



 



7(b), Section 7(c) or Section 7(e) to have satisfied any applicable standard of
conduct under Ohio law which is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) of this Section 7(f) shall have
been satisfied, an amount equal to the amount of such Indemnifiable Losses.
          (g) Selection of Independent Counsel. If a Standard of Conduct
Determination is to be made by Independent Counsel pursuant to Section 7(b), the
Independent Counsel shall be selected by the Board of Directors, and the Company
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. If a Standard of Conduct Determination is
to be made by Independent Counsel pursuant to Section 7(c), the Independent
Counsel shall be selected by Indemnitee, and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either case, Indemnitee or the Company, as applicable, may, within
five business days after receiving written notice of selection from the other,
deliver to the other a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not satisfy the criteria set forth in the definition of
“Independent Counsel” set forth in Section 1(l), and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person or firm so selected shall act as Independent
Counsel. If such written objection is properly and timely made and
substantiated, (i) the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit and (ii) the non-objecting party
may, at its option, select an alternative Independent Counsel and give written
notice to the other party advising such other party of the identity of the
alternative Independent Counsel so selected, in which case the provisions of the
two immediately preceding sentences and clause (i) of this sentence shall apply
to such subsequent selection and notice. If applicable, the provisions of clause
(ii) of the immediately preceding sentence shall apply to successive alternative
selections. If no Independent Counsel that is permitted under the foregoing
provisions of this Section 7(g) to make the Standard of Conduct Determination
shall have been selected within 30 days after the Company gives its initial
notice pursuant to the first sentence of this Section 7(g) or Indemnitee gives
its initial notice pursuant to the second sentence of this Section 7(g), as the
case may be, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person or firm selected by the court
or by such other person as the court shall designate, and the person or firm
with respect to whom all objections are so resolved or the person or firm so
appointed will act as Independent Counsel. In all events, the Company shall pay
all of the reasonable fees and expenses of the Independent Counsel incurred in
connection with the Independent Counsel’s determination pursuant to Section 7(b)
or Section 7(c).
     8. Presumption of Entitlement. In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by Indemnitee in the

9



--------------------------------------------------------------------------------



 



state or federal courts in Ohio. No determination by the Company (including by
its directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.
     9. No Other Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.
     10. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under any Other Indemnity Provisions;
provided, however, that (a) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity Provision,
Indemnitee will be deemed to have such greater right hereunder and (b) to the
extent that any change is made to any Other Indemnity Provision which permits
any greater right to indemnification than that provided under this Agreement as
of the date hereof, Indemnitee will be deemed to have such greater right
hereunder. The Company will not adopt any amendment to any of the Constituent
Documents the effect of which would be to deny, diminish or encumber
Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
     11. Liability Insurance and Funding. For the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending or possible Indemnifiable Claim,
the Company shall use commercially reasonable efforts (taking into account the
scope and amount of coverage available relative to the cost thereof) to cause to
be maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance policies in effect from time to time. Without limiting the generality
or effect of the two immediately preceding sentences, the Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next (i) without the prior approval thereof by a majority
vote of the Incumbent Directors, even if less than a quorum, or (ii) if at the
time that any such discontinuation or significant reduction in the scope or
amount of coverage is proposed there are no Incumbent Directors, without the
prior written consent of Indemnitee (which consent shall not be unreasonably
withheld or delayed). In all policies of directors’ and officers’ liability
insurance obtained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors and officers
most favorably insured by such policy. The Company may, but shall not be
required to, create a trust fund, grant a security interest or use other means,
including a letter of credit, to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance expenses pursuant
to this Agreement.

10



--------------------------------------------------------------------------------



 



     12. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(j).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).
     13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
Expenses incurred in connection therewith) under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise (including from
any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(j)) in respect of such Indemnifiable Losses
otherwise indemnifiable hereunder.
     14. Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses available to Indemnitee that are different from or in addition to those
available to the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Indemnifiable Claim) at the Company’s expense. The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent. The Company shall not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim to which Indemnitee is, or could have been, a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.
     15. Successors and Binding Agreement. (a) The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement shall
be binding upon and inure to the benefit of the Company and any successor to the
Company, including any person acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such

11



--------------------------------------------------------------------------------



 



successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.
          (b) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Section 15(a) and Section 15(b). Without limiting the generality or effect of
the foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 15(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
     16. Notices. For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.
     17. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the state and federal courts
in Ohio for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be brought only in the state or federal courts in
Ohio.
     18. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent

12



--------------------------------------------------------------------------------



 



of the original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.
     19. Prior Agreements. This Agreement shall supersede any and all prior
indemnification agreements between the Company and Indemnitee.
     20. Miscellaneous. No provision of this Agreement may be waived, modified
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Indemnitee and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by either party that are not set forth expressly in this
Agreement.
     21. Legal Fees and Expenses. It is the intent of the Company that
Indemnitee not be required to incur legal fees and or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to
Indemnitee hereunder. Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement (including
its obligations under Section 3) or in the event that the Company or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Company irrevocably
authorizes Indemnitee from time to time to retain counsel of Indemnitee’s
choice, at the expense of the Company as hereafter provided, to advise and
represent Indemnitee in connection with any such interpretation, enforcement or
defense, including the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder
or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel. Without respect to whether
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing.
     22. Certain Interpretive Matters. Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (e) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), (f) the word “or” is disjunctive but
not exclusive, and (g) descriptive headings of the Sections

13



--------------------------------------------------------------------------------



 



and subsections of this Agreement are inserted for convenience only and will not
control or affect the meaning or construction of any of the provisions of this
Agreement. Whenever this Agreement refers to a number of days, such number will
refer to calendar days unless business days are specified and whenever action
must be taken (including the giving of notice or the delivery of documents)
under this Agreement during a certain period of time or by a particular date
that ends or occurs on a non-business day, then such period or date will be
extended until the immediately following business day. As used herein, “business
day” means any day other than Saturday, Sunday or a United States federal
holiday.
     23. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same agreement.
[Signatures Appear On Following Page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Indemnitee has executed, and the Company has caused its
duly authorized representative to execute, this Agreement as of the date first
above written.

            DEVELOPERS DIVERSIFIED REALTY CORPORATION
3300 Enterprise Parkway
Beachwood, Ohio 44122
      By:           Name:           Title:           [INDEMNITEE]
[Address]



 
[Indemnitee]    

15



--------------------------------------------------------------------------------



 



EXHIBIT A
UNDERTAKING

             
STATE OF OHIO
    )      
 
    )     SS
COUNTY OF __________________
    )      

     I, _______________________________________, being first duly sworn, do
depose and say as follows:
     1. This Undertaking is submitted pursuant to the Director Indemnification
Agreement, dated ____________, 2009, between Developers Diversified Realty
Corporation, an Ohio corporation (the “Company”) and the undersigned.
     2. I am requesting payment of Expenses that I have reasonably incurred or
will reasonably incur in defending an Indemnifiable Claim referred to in the
aforesaid Director Indemnification Agreement.
     3. The Expenses for which payment is requested are, in general, all
expenses related to _________________________________________
_________________________________________________________________________________________________________________
_________________________________________________________________________________________________________________.
     4. Part Ai
     I hereby undertake to (a) repay the amounts paid pursuant hereto if and to
the extent it is proved by clear and convincing evidence in a court of competent
jurisdiction that my action or failure to act which is the subject of the matter
described herein involved an act or omission undertaken with deliberate intent
to cause injury to the Company or undertaken with reckless disregard for the
best interests of the Company and (b) reasonably cooperate with the Company
concerning the action, suit, proceeding or claim.
_____________________________________________
[Indemnitee Name]
 

i   Indemnitee shall not be eligible to execute Part A of this Undertaking if,
at the time of Indemnitee’s act or omission at issue, the Articles or the
Regulations of the Company prohibit such advances by specific reference to the
ORC Section 1701.13(E)(5)(a), or if the only liability asserted against
Indemnitee is in an action, suit, or proceeding on the Company’s behalf pursuant
to ORC Section 1701.95. In the event that Indemnitee is eligible to and does
execute both Part A and Part B hereof, the costs, charges, and expenses which
are paid by the Company pursuant hereto shall be required to be repaid by
Indemnitee only if Indemnitee is required to do so under the terms of both
Part A and Part B.

 



--------------------------------------------------------------------------------



 



     5. Part B
     I hereby undertake to repay the amounts paid pursuant hereto if and to the
extent it ultimately is determined that I am not entitled to be indemnified by
the Company for all or part of such amounts under the aforesaid Director
Indemnification Agreement or otherwise.
_____________________________________________
[Indemnitee Name]
     Subscribed and sworn to before me, a Notary Public in and for said County
and State, this ______ day of ______________, _________.
     [Seal]
     My commission expires the ______ day of __________________, _________.

2